Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 12 merely recites a computer readable storage medium that in the broadest reasonable interpretation include transitory media which is not one of the four categories of patent eligible subject matter at the present time. Note paragraph 0054 of the specification merely mention: “Computer system/server 12 typically includes a variety of computer system readable media.  Such media may be any available media that is accessible by computer system/server 12, and it includes both volatile and non-volatile media, removable and non-removable media.”
The rejection under 35 U.S.C. 101 of claims 12-19 can be overcome by inserting –non-transitory—between “a” and “computer readable storage medium” to clearly indicate the claims do not include transitory media.
Claim Objections
Claims 1, 4, 12, 20 are objected to because of the following informalities:
Claim 1 line 3, claim 12 line 6, claim 20 line 7 contain typo errors. “a” has to be deleted from “one or more a geospatial products”.
Claim 4 “the passage of an event” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as  anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hender et al (US 20110060705),
Regarding claim 1, Hender substantially disclose, teaches or suggests a computer-implemented method, comprising:
obtaining, by one or more processors, via a satellite sensor (see at least [0013] sensors), which continuously observes an Earth scene (see at least [0200] monitoring a site), one or more a geospatial products, wherein each geospatial product comprises a satellite derived event (see at least [0225] satellite derived files and associated swaths), [0226] Agency Reported Hazards, [0227] Fixed Assets, [0228] Administrative Areas and buildings, [0229] Mobile Assets, [0230] Weather Warnings, [0231] Lightning Strikes, [0232] Waves and Tidal Surges, [0233] Fires, [0234] Earthquakes, [0235] Floods, [0236] Weather Radars, [0237] Weather Observations, [0238] Cyclone Warning Areas, [0239] Cyclone Predicted Paths, [0240] Cyclone Tracks, [0241] Weather Forecast, [0242] Weather Model, [0243] User Input);
associating, by the one or more processors, each of the one or more geospatial products with a location defined by a reference on a coordinate system (see at least [0254] agency fire notices 1120, satellite derived hotspots 1122, and asset descriptions 1124);
contemporaneously with obtaining the geospatial products, determining, by the one or more processors, based on a token obtained by the one or more processors from a client device, a current location of the client device, wherein the current location is defined by a given reference on the coordinate system (see at least [0055] Latitude, Longitude captured, [0155] current location, [[0215] measurement data of the trucks location is updated, 0259] coordinate system). Note the claimed token is merely used to identify a location of the user as discussed by the applicant in the specification at paragraphs 0024, 0033 thus reads on the fact that the method of Hender determines the truck’s current location and updates its location as shown by Hender in [0215]. The claimed client device is met by mobile device 1022; 
generating, by the one or more processors, based on the current location and the location associated with each of the one or more geospatial products, proximity values, wherein each proximity value indicates a proximity of the current location to a geospatial product of the one or more geospatial products (see at least [0249] proximity of the hazard and the asset);
determining, by the one or more processors, if any of the proximity values are within one or more predefined proximity thresholds, wherein the proximity thresholds are stored on a memory device communicatively couples to the one or more processors (see at least [0249]: The application server 1012 monitors for proximity between the measured location data relating to hazards and the location of assets from systems 1002 and 1004, respectively.  A hazardous relationship is regarded to exist when the proximity of the hazard and asset are too close.  This generates an alert, which is sent across communication medium 1016 to server 1018.  Application server 1012 may be administered via administration service 1014). Note the “too close” proximity suggests a predefined proximity threshold is stored for comparison;
based on determining that at least one of the proximity thresholds is met or exceeded by at least one proximity value of the proximity values, generating a notification for the client device comprising an alert regarding the one or more geospatial products associated with the at least one proximity value (see at least [0250] alert notification);
transmitting, by the one or more processors, the alert to the client device (see at least [0250] notification message, email); and
generating, by the one or more processors, an instant alert in a graphical user interface on the client device, wherein the instant alert visually disrupts any application displaying on the client device (see at least [0250] provide visual indication to the stakeholder of the relationship between the hazard and asset).

Regarding claim 2, Hender teaches or suggests the computer-implemented of claim 1, further comprising: obtaining, by the one or more processors, from the client device, the token (see at least [0215] measurement data of the trucks location is updated). Note the claimed token is merely used to identify a location of the user as discussed by the applicant in the specification at paragraphs 0024, 0033 thus reads on the fact that the method of Hender determines the truck’s current location and updates its location as shown by Hender in [0215].  

Regarding claim 3, Hender teaches or suggests the computer-implemented method of claim 2, wherein obtaining the token comprises:
establishing, by the one or more processors, a connection between the client device and one or more servers comprising the one or more processors (see at least [0035] server architecture, cloud computing environment,  Figure 6);
receiving, by the one or more processors, periodically, from the client device, via the connection, location data comprising a current location of the client device (see at least [0081] processing the measurement data occurs periodically, [0215] measurement data of the trucks location is updated); and
storing, by the one or more processors, the token in the memory device (see at least 0054 memory to maintain records).

Regarding claim 4, Hender teaches the computer-implemented method of claim 3, wherein the client device obtains the location data comprising the current location of the client device from location services executing on the client device, wherein the location services obtain the location based on the passage of an event selected from the group consisting of: passage of a set interval and movement of the client device beyond a given distance (see at least [0249] The application server 1012 monitors for proximity between the measured location data relating to hazards and the location of assets from systems 1002 and 1004, respectively.  A hazardous relationship is regarded to exist when the proximity of the hazard and asset are too close). Note the “too close” proximity suggests the claimed passage of an event. The claimed location services are met by the fact that the distance between the assets and the hazards are monitored so that warning could be sent in the method of Hender (see at least [0249]: this generates an alert, which is sent across communication medium 1016 to server 1018).

Regarding claim 5, Hender teaches the computer-implemented method of claim 1, wherein obtaining, via the satellite sensor, the one or more geospatial products, further comprises:
connecting, by the one or more processors, to an application programming interface in communication with the satellite sensor, wherein the application programming interface converts observational data collected by the satellite sensor based on continuously observing the Earth scene, to the one or more geospatial products (see at least [0254]-[0256]. The claimed earth scene reads on the assets of interest being monitored. The claimed geospatial product reads on the hotspot); 
requesting, by the one or more processors, from the application programming interface, the one or more geospatial products (see at least [0254]: The external data 1102 comprises agency fire notices 1120, satellite derived hotspots 1122, and asset descriptions 1124.  The agency fire notices 1120 are obtained from a database maintained by or constructed from information provided by emergency service agencies (for example a fire fighting department).  This data comprises descriptions of fires of interest.  Each fire description comprises a time identified, a name (or other identifier), a status of the fire (for example out-of-control, under-control, contained) and a geographic area or extent.  This data may arrive with a frequency of about once per 5 minutes to once per 6 hours); and
based on the requesting, obtaining, by the one or more processors, the one or more geospatial products (see at least [0255]: the satellite derived hotspots 1122 comprise regions indicating a fire in or derived from an imaged captured by a satellite.  The data is in the form of latitude and longitude, and confidence.  The data is obtained from various ground stations after each satellite overpass.  This data may be provided at about 3-6 hour intervals).

Regarding claim 6, Hender teaches the computer-implemented method of claim 1, wherein transmitting the alert to the client device comprises utilizing a middleware system or service to provide the alert to the client device, the middleware system or service selected from the group consisting of: a messaging service, a push notification service, and an operating system (see at least [0250]: The alert triggers notification message server 1018 to generate a notification based on the contact details provided by server 1006.  For example, the message is send to mobile device 1022 over telecommunication service and/or email is sent to e-mail receiver 1026 via email transfer medium 1024.  This message relating to the hazard threatening the asset can then be drawn attention of the stakeholder 1028, who can take action.  The stakeholder can also monitor the hazard over the secure browser access 1030, which maps the location of the assets and hazards to provide visual indication to the stakeholder of the relationship between the hazard and asset). 

Regarding claim 7, Hender teaches or suggests the computer-implemented method of claim 5, wherein the middleware system or service comprises the operating system and wherein the operating system is executing on the client device (see at least [0250]: The alert triggers notification message server 1018 to generate a notification based on the contact details provided by server 1006.  For example, the message is send to mobile device 1022 over telecommunication service and/or email is sent to e-mail receiver 1026 via email transfer medium 1024).

Regarding claim 8, Hender teaches or suggests the computer-implemented method of claim 1, wherein the proximity thresholds are configured by a user through the graphical user interface on the client device (see at least [0121] means for processing the geographical characteristics associated with the models to determine whether any of the areas or volumes of relevance intersect or are within a specified proximity; [0160]: In one embodiment the notifier is the live environment in the form of a Graphical User Interface (GUI) 130, which may be in the form of the web browser), note the “specified proximity” of Hender clearly suggests the proximity thresholds are configured by a user through the GUI as claimed.

Regarding claim 9, Hender teaches the computer-implemented method of claim 1, wherein the one or more geospatial products are selected from the group consisting of: lightning and a hotspot (see at least [0254] satellite derived hotspots 1122).

Regarding claim 10, Hender teaches the computer-implemented method of claim 4, wherein determining the current location of the client device further comprises continuously obtaining the token from the client via one or more servers comprising the one or more processors, at regular intervals (see at least  [0254] This data comprises descriptions of fires of interest.  Each fire description comprises a time identified, a name (or other identifier), a status of the fire (for example out-of-control, under-control, contained) and a geographic area or extent.  This data may arrive with a frequency of about once per 5 minutes to once per 6 hours).

Regarding claim 11, Hender teaches or suggests the computer-implemented method of claim 10, wherein the passage of the event is a longer time period than an interval of the regular intervals (see at least [0080]: In an embodiment the method further comprises applying filtering to the alert such that the alert is only maintained in predetermined conditions and sending a notification of the alert when the alert is maintained) note the claimed passage of the event is met by the alert maintained in predetermined conditions which is clearly a longer time period than an interval of the regular intervals which read on the periodic measurement processing shown in Hender [0051].

Claims 12-19 essentially recite limitations similar to claims 1-8 in form of computer program product, thus are rejected for the same reasons discussed in claims 1-8 above.

Claim 20 essentially corresponds to a system that performs the method of claim 1, thus is rejected for the same reasons discussed in claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson (US 20130337789) teaches a distributed system and method for enabling new and useful location dependent features and functionality to mobile data processing systems.  Mobile data processing Systems (MSs) interact with each other as peers in communications and interoperability.  Data is shared between mobile data processing systems to carry out novel Location Based eXchanges (LBX) of data for new mobile applications.  Information transmitted inbound to, transmitted outbound from, is in process at, or is application modified at a mobile data processing system triggers processing of actions in accordance with user configured permissions, charters, and other configurations.  In a preferred embodiment, a user configurable platform is provided for quickly building well behaving LBX applications at MSs and across a plurality of interoperating MSs.  Tools, triggered interfaces and integrated applications are disclosed for a breadth of MS LBX configurations and functionality.
League (US 20170124116) teaches a system and method for collecting, processing and aggregating satellite imagery with large volumes of other digitized data for analysis by a human user in order to identify geographic areas for further data collection and/or analysis.  More particularly, the invention relates to identifying geographic subjects for satellite image acquisition by aggregating and analyzing first-time changes detected by satellite imagery as well as weather report data, social media streams and newswire feeds.  An analytics engine uses rules to qualify, flag and correlate asynchronous data from a plurality of sources with changes on the earth's surface, and catalogs and stores the qualified and correlated data where it may be queried and used to prepare reports or recommendations for future satellite image acquisition targets.
Hurwitz (US 20100311385) teaches a system comprising a portable, hand-held device having an accelerometer controlled by a new protocol which acts to output accurate and rapid communication concerning one or more predetermined events to a monitoring service and to receive input communications through satellite communication and/or other communication means.  In another embodiment, an installed device such as an AVL comprises communication means for short burst communication over satellite.  The most preferred embodiments of the present system are also GSM and GPS enabled, thereby providing GSM and GPS positioning information that can be used in conjunction with the accelerometer data to monitor and detect predetermined events and, based upon the specific nature of the event, generate one or more alerts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                  /UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        29 April 2022